exhibit 10.51

EXHIBIT B

Form of Series B Warrant

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

Warrant To Purchase Common Stock

Of

Aura Systems, Inc.

August 19, 2004

No. W-__

This certifies that __________________________ (the "Holder") is entitled,
subject to the terms and conditions of this Warrant, to purchase from AURA
SYSTEMS, INC., a Delaware corporation (the "Company"), all or any part of an
aggregate of ______________ shares of the Company's authorized and unissued
Common Stock, par value $.005 (the "Warrant Stock"), at the Warrant Price (as
defined herein), upon surrender of this Warrant at the principal offices of the
Company, together with a duly executed subscription form in the form attached
hereto as Exhibit 1 and simultaneous payment of the Warrant Price for each share
of Warrant Stock so purchased in lawful money of the United States unless
exercised in accordance with the provisions of Section 2.5 hereof.  The Holder
may exercise the Warrant at any time after the date of this Warrant and prior to
the seventh anniversary of the date hereof (the "Expiration Date").

1.                  Definitions.  The following definitions shall apply for
purposes of this Warrant:

1.1              "Acquisition" means any consolidation, merger or reorganization
of the Company with or into any other corporation or other entity or person, or
any other corporate reorganization, in which the stockholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
fifty percent of the Company's voting power immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions to which the Company is a party in which in excess of fifty percent
of the Company's voting power is transferred, excluding any consolidation,
merger or reorganization effected exclusively to change the domicile of the
Company.

1.2              "Asset Transfer" means a sale, lease or other disposition of
all or substantially all of the assets of the Company.

1.3              "Company" means the "Company" as defined above and includes any
corporation or other entity that succeeds to or assumes the obligations of the
Company under this Warrant.

1.4              "Common Stock" means the Common Stock, par value $.005, of the
Company.

1.5              "Fair Market Value" of a share of Warrant Stock means (i) if
the Common Stock is traded on a securities exchange, the average of the closing
price on each trading day over the ten consecutive trading day period ending
three trading days before the day the Fair Market Value of the securities is
being determined, (ii) if the Common Stock is actively traded over-the counter,
the average of the closing bid and asked prices quoted on the NASDAQ system (or
similar system) on each trading day over the five consecutive trading day period
ending one trading day before the day the Fair Market Value of the securities is
being determined, or (iii) if at any time the Common Stock is not listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, then the Fair Market Value determined by the Company's Board of
Directors in good faith.

1.6              "Holder" means the "Holder" as defined above and includes any
transferee who shall at the time be the registered holder of this Warrant.

1.7              "Warrant" means this Warrant and any warrant(s) delivered in
substitution or exchange therefor, as provided herein.

1.8              "Warrant Price" means $.02 per share of Warrant Stock.  The
Warrant Price is subject to adjustment as provided herein.

1.9               "Warrant Stock" means the Common Stock.  The number and
character of shares of Warrant Stock are subject to adjustment as provided
herein and the term "Warrant Stock" shall include stock and other securities and
property at any time receivable or issuable upon exercise of this Warrant in
accordance with its terms. 

2.                  Exercise.

2.1              Method of Exercise.  Subject to the terms and conditions of
this Warrant, the Holder may exercise the purchase rights represented by this
Warrant in whole or in part, at any time or from time to time, on or after the
date hereof and before the Expiration Date, by surrendering this Warrant at the
principal offices of the Company, with the subscription form attached hereto
duly executed by the Holder, and payment of an amount equal to the product
obtained by multiplying (i) the number of shares of Warrant Stock so purchased
by (ii) the Warrant Price, as specified in Section 2.2 below.

2.2              Form of Payment.  Except as provided in Section 2.5, payment
may be made by (i) a check payable to the Company's order, (ii) wire transfer of
funds to the Company, (iii) cancellation of indebtedness of the Company to the
Holder, or (iv) any combination of the foregoing.

2.3              Partial Exercise.  Upon a partial exercise of this Warrant,
this Warrant shall be surrendered by the Holder and replaced with a new Warrant
or Warrants of like tenor for the balance of the shares of Warrant Stock
purchasable under the Warrant surrendered upon such purchase.  The Warrant or
Warrants will be delivered to the Holder thereof within a reasonable time.

2.4              No Fractional Shares.  No fractional shares may be issued upon
any exercise of this Warrant.  If upon any exercise of this Warrant a fraction
of a share results, such fraction shall be rounded upwards or downwards to the
nearest whole number. 

2.5              Net Exercise Election.  At any time on or after the second
anniversary of the date of issuance of this Warrant, provided that the Company
prior to such date has not caused to become effective and remain effective for a
period of at least ninety (90) consecutive days a registration statement
covering the resale of all of the Warrant Shares by the Holder, the Holder may
elect to convert all or a portion of this Warrant, without the payment by the
Holder of any additional consideration, by the surrender of this Warrant or such
portion to the Company, with the net exercise election selected in the
subscription form attached hereto duly executed by the Holder, into the number
of shares of Warrant Stock that is obtained under the following formula:

X = Y (A-B)


A

where 

X  =     the number of shares of Warrant Stock to be issued to the Holder
pursuant to this Section 2.5.

 

 

Y  = the number of shares of Warrant Stock purchasable under this Warrant, or if
only a portion of the Warrant is being exercised, the number of shares of
Warrant Stock represented by the portion of the Warrant being exercised.

 

 

A  = the Fair Market Value of one share of Warrant Stock at the time the net
exercise election is made pursuant to this Section 2.5.

 

 

B  = the Warrant Price.

 

2.6              Condition of Exercise.  As a condition to any exercise of this
Warrant, the Holder shall represent and warrant as to its status as an
"accredited investor" under the Securities Act of 1933, as amended (the "Act"),
by delivering the subscription form attached hereto (together with the appendix
attached thereto). 

3.                  Issuance of Stock.  This Warrant shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date.  As soon as practicable, but in any event no later than three days
after such date, the Company shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
whole shares of Warrant Stock issuable upon such exercise.  The Company
covenants and agrees that all shares of Warrant Stock that are issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any stockholder, free of all taxes, liens and charges with
respect to the issue thereof and free and clear of any restrictions on transfer
(other than under the Act and state securities laws).

4.                  Adjustment Provisions.  The number and character of shares
of Warrant Stock issuable upon exercise of this Warrant (or any shares of stock
or other securities or property at the time receivable or issuable upon exercise
of this Warrant) and the Warrant Price for the Common Stock are subject to
adjustment upon the occurrence of the following events between the date this
Warrant is issued and the date it is exercised:

4.1              Adjustment for Stock Splits, Stock Dividends,
Recapitalizations, etc.  The Warrant Price of this Warrant and the number of
shares of Warrant Stock issuable upon exercise of this Warrant (or any shares of
stock or other securities at the time issuable upon exercise of this Warrant)
shall each be appropriately and proportionally adjusted to reflect any stock
dividend, stock split, reverse stock split, combination of shares,
reclassification, recapitalization or other similar event affecting the number
of outstanding shares of Warrant Stock (or such other stock or securities).

4.2              Adjustment for Other Dividends and Distributions.  In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
with respect to the Warrant Stock that is payable in (a) securities of the
Company (other than issuances with respect to which adjustment is made under
Section 4.1), or (b) assets (other than cash dividends paid or payable solely
out of retained earnings), then, and in each such case, the Holder, upon
exercise of this Warrant at any time after the consummation, effective date or
record date of such event, shall receive, in addition to the shares of Warrant
Stock issuable upon such exercise prior to such date, the securities or such
other assets of the Company to which the Holder would have been entitled upon
such date if the Holder had exercised this Warrant immediately prior thereto
(all subject to further adjustment as provided in this Warrant).

4.3              Adjustment for Reorganization, Consolidation, Merger.  In case
of any reorganization of the Company (or of any other corporation or entity, the
stock or other securities of which are at the time receivable on the exercise of
this Warrant), after the date of this Warrant, or in case, after such date, the
Company (or any such corporation or entity) shall consolidate with or merge into
another corporation or entity or convey all or substantially all of its assets
to another corporation or entity, then, and in each such case, the Holder, upon
the exercise of this Warrant (as provided in Section 2), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
stock or other securities or property to which the Holder would have been
entitled upon the consummation of such reorganization, consolidation, merger or
conveyance if the Holder had exercised this Warrant immediately prior thereto,
all subject to further adjustment as provided in this Warrant, and the successor
or purchasing corporation or entity in such reorganization, consolidation,
merger or conveyance (if other than the Company) shall duly execute and deliver
to the Holder a supplement hereto acknowledging such corporation's or entity's
obligations under this Warrant; and in each such case, the terms of this Warrant
shall be applicable to the shares of stock or other securities or property
receivable upon the exercise of this Warrant after the consummation of such
reorganization, consolidation, merger or conveyance.

4.4              [Intentionally Deleted]

4.5              Notice of Certain Events and Adjustments.  The Company shall
give thirty days prior written notice of the record date fixed for any
Acquisition, Asset Transfer or event  referred to in Section 4.2 or 4.3.  The
Company shall promptly give written notice of each adjustment or readjustment of
the Warrant Price or the number of shares of Warrant Stock or other securities
issuable upon exercise of this Warrant.  The notice shall describe the
adjustment or readjustment and show in reasonable detail the facts on which the
adjustment or readjustment is based.

4.6              No Change Necessary.  The form of this Warrant need not be
changed because of any adjustment in the Warrant Price or in the number of
shares of Warrant Stock issuable upon its exercise.

5.                  No Rights or Liabilities as Stockholder.  This Warrant does
not by itself entitle the Holder to any voting rights or other rights as a
stockholder of the Company.  In the absence of affirmative action by the Holder
to purchase Warrant Stock by exercise of this Warrant, no provisions of this
Warrant, and no enumeration herein of the rights or privileges of the Holder,
shall cause the Holder to be a stockholder of the Company for any purpose.

6.                  Attorneys' Fees.  The Company shall pay the reasonable
attorneys' fees, costs and disbursements of the Holder in enforcing any terms of
this Warrant, whether or not any action at law or in equity is brought.

7.                  Transfer.  This Warrant may be transferred or assigned by
the Holder hereof in whole or in part, if, on the Company's reasonable request,
the Holder provides an opinion of counsel reasonably satisfactory to the Company
that such transfer does not require registration under the Act and the
applicable state securities law, except that this Warrant may be transferred by
a Holder which is a partnership or limited liability company to a partner,
former partner, member, former member or other affiliate of such partnership or
limited liability company, as the case may be, if (a) the transferee agrees in
writing to be subject to the terms of this Warrant and (b) the Holder delivers
notice of such transfer to the Company.  The rights and obligations of the
Company and the Holder under this Warrant shall be binding upon and inure to the
benefit of their respective permitted successors, assigns, heirs, administrators
and transferees.

8.                  Loss or Mutilation.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company will execute and deliver in lieu thereof a new Warrant of like
tenor.

9.                  Reservation of Warrant Stock.  If at any time the number of
authorized but unissued shares of the Warrant Stock shall not be sufficient to
effect the exercise of this Warrant, the Company shall take all such corporate
action as may be necessary to increase its authorized but unissued shares of the
Warrant Stock to such number of shares of the Warrant Stock as shall be
sufficient for such purpose.  The parties acknowledge that the Company currently
does not have any shares of the Warrant Stock available for issuance and the
Company hereby agrees to use its best efforts to take action to call a
stockholder meeting and increase its authorized but unissued Warrant Stock as
soon as practicable. 

10.              Governing Law.  This Warrant shall be governed by and construed
and interpreted in accordance with the laws of the State of Washington, without
giving effect to its conflicts of law principles.  All disputes between the
parties hereto arising out of or in connection with this Warrant or the Warrant
Stock, whether sounding in contract, tort, equity or otherwise, shall be
resolved only by state and federal courts located in Spokane, Washington, and
the courts to which an appeal therefrom may be taken.  All parties hereto waive
any objections to the location of the above-referenced courts, including but not
limited to any objection based on lack of jurisdiction, improper venue or forum
non conveniens.  Notwithstanding the foregoing, any party obtaining an order or
judgment in any of the above-referenced courts may bring an action in a court in
another jurisdiction in order to enforce such order or judgment.

11.              Headings.  The headings and captions used in this Warrant are
used for convenience only and are not to be considered in construing or
interpreting this Warrant.  All references in this Warrant to sections and
exhibits shall, unless otherwise provided, refer to sections hereof and exhibits
attached hereto, all of which exhibits are incorporated herein by this
reference.

12.              Notices.  Any request, consent, notice or other communication
required or permitted under this Warrant shall be in writing and shall be deemed
duly given and received when delivered personally or transmitted by facsimile,
one business day after being deposited for next-day delivery with a nationally
recognized overnight delivery service, or three business days after being
deposited as first class mail with the United States Postal Service, all charges
or postage prepaid, and properly addressed to the party to receive the same at
the address for such party indicated in the Securities Purchase Agreement dated
as of August __, 2004, by and between the Company and the purchasers party
thereto, or in the Amendment and Conversion Agreement dated as of August __,
2004, referenced therein, as applicable or at such other address as such party
may have designated by advance written notice to the other party.

13.              Amendment; Waiver.  Any term of this Warrant may be amended and
the observance of any term of this Warrant may be waived (either generally or in
a particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder in the case of an amendment and
only with the written consent of the waiving party in the case of a waiver.

14.              Severability.  If one or more provisions of this Warrant are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Warrant and the balance of the Warrant shall be interpreted
as if such provision(s) were so excluded and shall be enforceable in accordance
with its terms.

15.              Terms Binding.  By acceptance of this Warrant, the Holder
accepts and agrees to be bound by all the terms and conditions of this Warrant.

16.              Valid Issuance; Taxes.  All shares of Warrant Stock issued upon
the exercise of this Warrant shall be validly issued, fully paid and
non-assessable, and the Company shall pay all taxes and other governmental
charges that may be imposed in respect of the issue or delivery thereof.  The
Company shall not be required to pay any transfer tax or other similar charge
imposed in connection with any transfer involved in the issuance of any
certificate for shares of Warrant Stock in any name other than that of the
Holder of this Warrant.

17.              No Impairment.  The Company will not, by amendment of its
Certificate of Incorporation or bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder of this Warrant against impairment.  Without limiting the generality of
the foregoing, the Company (a) will not increase the par value of any shares of
Warrant Stock issuable upon the exercise of this Warrant above the amount
payable therefor upon such exercise, and (b) will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Warrant Stock upon exercise of this
Warrant.

 [Remainder of page intentionally left blank]





IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the date and
year first set forth above.

AURA SYSTEMS, INC.

By:                                                                  

Name: ______________________________

Title: _______________________________

[Signature Page to Warrant]





EXHIBIT 1

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To:  Aura Systems, Inc.

(1)            Check the box that applies and  provide the necessary
information:

o   
Cash Payment Election.  The undersigned Holder hereby elects to purchase
           shares of Common Stock of Aura Systems, Inc. (the "Warrant Stock"),
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price for such shares in full.
o   
Net Exercise Election.  The undersigned Holder elects to convert the Warrant
into shares of Warrant Stock by net exercise election pursuant to Section 2.5 of
the Warrant.  This conversion is exercised with respect to __________ shares of
Common Stock of Aura Systems, Inc. (the "Warrant Stock") covered by the Warrant.

(2)            In exercising the Warrant, the undersigned Holder hereby makes
the representations and warranties set forth on Appendix A hereto as of the date
hereof.

(3)            Please issue a certificate or certificates representing such
shares of Warrant Stock in the name or names specified below:

--------------------------------------------------------------------------------

(Name)


--------------------------------------------------------------------------------

(Name)

 

--------------------------------------------------------------------------------

(Signature)
 

--------------------------------------------------------------------------------

(Signature)
   

--------------------------------------------------------------------------------

(Address)
 

--------------------------------------------------------------------------------

(Address)
   

--------------------------------------------------------------------------------

(City, State, Zip Code)
 

--------------------------------------------------------------------------------

(City, State, Zip Code)
   

--------------------------------------------------------------------------------

(Federal Tax Identification Number) 
 

--------------------------------------------------------------------------------

(Federal Tax Identification Number) 
   

--------------------------------------------------------------------------------

(Date)
 

--------------------------------------------------------------------------------

(Date)
 

 

Appendix A

INVESTMENT REPRESENTATION

The undersigned, _____________________ (the "Holder"), intends to acquire shares
of Common Stock (the "Common Stock") of Aura Systems, Inc. (the "Company") from
the Company pursuant to the exercise or conversion of a Warrant to purchase
Common Stock held by the Holder.  The Common Stock will be issued to the Holder
in a transaction not involving a public offering and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act"), and applicable state securities laws.  In connection with such purchase
and in order to comply with the exemptions from registration relied upon by the
Company, the Holder represents, warrants and agrees as follows:

(a)            The Holder is acquiring the Common Stock for its own account, to
hold for investment, and the Holder shall not make any sale, transfer or other
disposition of the Common Stock in violation of the Securities Act or the
General Rules and Regulations promulgated thereunder by the Securities and
Exchange Commission or in violation of any applicable state securities law.  The
Holder is an "accredited investor" as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.

(b)            The Holder has been advised that the Common Stock has not been
registered under the Securities Act or state securities laws on the ground that
this transaction is exempt from registration, and that reliance by the Company
on such exemptions is predicated in part on the Holder's representations set
forth herein.

(c)            The Holder has been informed that under the Securities Act, the
Common Stock must be held indefinitely unless it is subsequently registered
under the Securities Act or unless an exemption from such registration (such as
Rule 144) is available with respect to any proposed transfer or disposition by
the Holder of the Common Stock.  The Holder further agrees that the Company may
refuse to permit the Holder to sell, transfer or dispose of the Common Stock
(except as permitted under Rule 144) unless there is in effect a registration
statement under the Securities Act and any applicable state securities laws
covering such transfer, or unless the Holder furnishes an opinion of counsel
reasonably satisfactory to counsel for the Company to the effect that such
registration is not required. 

The Holder also understands and agrees that there will be placed on the
certificate(s) for the Common Stock or any substitutions therefor, a legend
stating in substance:

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), or any state
securities laws.  These shares have been acquired for investment purposes and
may not be sold or otherwise transferred in the absence of an effective
registration statement for these shares under the Securities Act and applicable
state securities laws or an opinion of counsel satisfactory to the Company that
registration is not required and that an applicable exemption is available."
